t c memo united_states tax_court estate of willie c lloyd deceased iva nell holman executrix petitioner v commissioner of internal revenue respondent docket no filed date stewart r dudley j birch bowdre samuel h frazier elizabeth ann mcmahan and paul s leonard for petitioner linda j wise for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency in petitioner's federal estate_tax in the amount of dollar_figure after concessions the sole issue remaining for our decision is the date-of-death value of decedent's one-half interest in two parcels of real_estate held in trust findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein willie c lloyd decedent died on date executrix iva nell holman holman and executrix myrtle lee spraggins spraggins both resided in anniston alabama at the time the petition was filed in this case spraggins died during the pendency of this case general background on date holman and spraggins offered decedent's will for probate decedent's will dated date left one-third of his estate to mary ann brewer decedent's will also left a pecuniary_bequest of dollar_figure to his daughter jan lloyd rivers rivers both bequests were subject_to an in_terrorem clause intended to prevent a will_contest decedent's will divided the residuary of his estate equally between his sisters holman and spraggins the executrices of his estate on date rivers initiated a will_contest contending that decedent died intestate and that rivers was the sole heir and distributee of his estate on that same date rivers petitioned for and received an appointment as special administratrix ad colligendum in the estate proceedings decedent's federal estate_tax_return was due to be filed on date rivers however requested and received an extension of time to file that return an additional extension was requested and received extending the due_date of the return to date on date an order was issued by the circuit_court of calhoun county authorizing rivers to file the federal estate_tax_return on date consistent with that order rivers filed the federal estate_tax_return original return the original return however was not in a form capable of being processed by the internal_revenue_service irs it contained the word unknown on essentially every line of the return only line involving the total gross_estate and lines and involving the unified_credit contained values of any significance the total gross_estate as listed on the original return equaled dollar_figure in computing the total gross_estate it was necessary for rivers to value two parcels of real_estate trust property held in trust trust in which decedent possessed an undivided one- half interest on the date of his death valuation_date the first parcel parcel a contains approximately acres of land and the second parcel parcel b consists of approximately acres of land through her attorney william henry agee agee rivers retained the services of t e young young and gene dilmore dilmore two unaffiliated professional appraisers for the purpose of valuing both parcels relying on the appraisal reports prepared by young and dilmore the original return reflects the date-of-death values of decedent's interests in parcels a and b as dollar_figure and dollar_figure respectively on date the circuit_court of calhoun county entered a judgment of final settlement in the special administration in which the court approved a final accounting of the special administration awarded fees to rivers and her attorneys for the special administration and directed that fees be paid to holman and spraggins as coexecutrices of decedent's_estate the parties to the will_contest resolved their dispute shortly thereafter after the settlement of the will_contest holman and spraggins hired an accounting firm to facilitate their responsibilities as executrices of decedent's_estate in preparing an amended estate_tax_return amended_return the accounting firm hired the hearn co hearn for the purpose of conducting another appraisal of the trust property relying on the hearn appraisal the amended_return reflects the date-of- death values of decedent's interests in parcels a and b as dollar_figure and dollar_figure respectively holman and spraggins filed the amended_return on date unlike the original return the amended_return included specific amounts for each applicable line thereon and was capable of being processed by the irs respondent accepted the amended_return but relying on the appraisals conducted by dilmore and young subsequently determined that the date-of-death values of decedent's one-half interests in parcels a and b were dollar_figure and dollar_figure respectively trust background on date decedent jack e held held leonard m held sidney d held and c ray dudley dudley entered into a_trust agreement in which held and dudley were named trustees trustees decedent held a one-half interest in the trust and the remaining one-half interest was divided among the other grantors at the time the grantors created the trust they entered into an agreement to purchase certain real_estate a principal purpose of holding the real_estate in trust was to facilitate sales of such property to interested purchasers the real_estate acquired by the trust consisted of approximately acres of unimproved land located in jefferson county alabama the property purchased was not within the corporate limits of any municipality the tract was bisected by u s highway highway and was bound on its southwestern border by cahaba river road sometime during the state of alabama condemned approximately acres of the property held in trust in order to construct interstate i-459 in an alabama condemnation proceeding the state gives notice of the condemnation and takes title immediately the condemnation_award is thereafter determined held and dudley employed henry v graham graham to determine the value of this taking by the state of alabama graham determined that the land subject_to the taking was suitable for both residential and commercial development and the value of the taking was dollar_figure held and dudley also retained sidney w smyer jr smyer and joe scotch jr scotch to assess the value of the taking in his appraisal report smyer concluded that the highest_and_best_use of the property subject_to the taking was commercial in nature scotch though not expressly determining the highest_and_best_use of the property subject_to the taking based his report on an analysis of comparable sales involving only commercial properties scotch's conclusions paralleled smyer's conclusions and both determined that the value of the taking exceeded dollar_figure million upon its completion i-459 bisected the trust property and intersected highway forming an angle of approximately degrees throughout the course of the 7-year period ending in the trust was involved in the sale of between and acres of trust property to cahaba mall inc a company owned by james grimmer grimmer this property is located west of highway and south of i-459 grimmer paid dollar_figure per acre in partial consideration for the property in date the trust and south central bell telephone co bell initiated arrangements for the purchase of some of the property held in trust approximately acres located west of highway and north of i-459 was acquired by bell in date at a price of dollar_figure per acre the deed from the trust granted bell an easement over a portion of the remaining trust property separating the subject property from cahaba river road for the purpose of connecting necessary utilities subsequent to its purchase of the property bell filed an application requesting to have the subject property rezoned to accommodate commercial office usage bell's rezoning request was approved by the county zoning commission approval of the rezoning request however was contingent upon bell's agreement not to build an access road to its property from cahaba river road for a period of years the minutes of the zoning commission's hearing suggest that a principal factor underlying this restriction was the zoning commission's desire not to subject the residential area west of cahaba river road to commercial development and an accompanying increase in traffic along cahaba river road bell agreed to the restriction but expressly reserved the right to apply to the commission for relief from the prohibition in the event that the character of the surrounding area experienced sufficient change to warrant reconsideration in approximately acres of trust property located east of highway and south of i-459 was sold to t s o'rourke o’rourke and marion bradford bradford the property subject_to this sale was to be coupled with abutting property already owned by o'rourke and bradford for the purpose of constructing a commercial building this property was sold at a price of dollar_figure per acre following the condemnation and the sales to bell grimmer and o'rourke and bradford the property held in trust consisted of approximately acres located west of highway and north of i-459 parcel a and approximately acres located east of highway and north of i-459 parcel b the property encompassed by parcels a and b is the subject matter of the instant case trust property parcel a abuts and somewhat straddles the bell property cahaba river road serves as its western border it contains a substantial amount of vegetation and an extensive amount of exposed rock the terrain varies throughout the parcel the southwestern portion of parcel a comprises a large ravine with slopes varying in degree with some estimated as being as much a sec_30 degrees the remainder of parcel a contains rough rolling terrain and in various places consists of slopes approaching degrees cahaba river road intersects both highway to the north of parcel a and i-459 near the southwesternmost point of parcel a as a result a crude right triangle is formed with cahaba river road serving as the hypotenuse and the intersection of highway and i-459 forming the right angle parcel a however does not extend to the intersection of cahaba river road and highway rather an alabama power co right-of-way intersecting both cahaba river road and highway forms the northern border of parcel a as a result of this right-of-way parcel a only abuts highway for approximately feet the bell property consists of much of the center of this triangular area of land the bell property is a somewhat square piece of land abutting the intersection of highway and i-459 and extending almost to cahaba river road leaving parcel a with an irregular shape resembling an hourglass parcel b is a triangular piece of land located immediately across highway from the bell property a small hill or ridge separates parcel b from the intersection of highway and i- prior to the construction of i-459 parcel b contained a large depression roughly acres in size approximately of the remaining acres were moderately flat and the remaining acres consisted of steep sloping terrain as the depression subtracted from the utility of the parcel held and dudley arranged to have it filled with excess earth and rock which had accumulated during the i-459 construction_project in some areas the fill is estimated to be as much a sec_40 feet in depth with the fill in place approximately acres of parcel b have a reasonably level grade prior to parcels a and b were outside the corporate limits of the city of birmingham alabama and were zoned for residential purposes in the city of birmingham annexed all of parcel b and approximately acres of parcel a on its own initiative the annexation program was primarily designed to increase the tax_base of the city by bringing outlying commercial properties into the city's corporate limits the portion of parcel a not annexed by the city of birmingham included a strip of land approximately feet in width running the length of that portion of parcel a which abuts cahaba river road despite this annexation however parcels a and b remained zoned for residential usage under the zoning classifications of the city of birmingham and jefferson county as of the valuation_date in date however the zoning of parcel b was changed by the city of birmingham to a business classification similarly the zoning classification of that portion of parcel a within the corporate limits of the city of birmingham was changed to permit business usage in transactions involving parcels a and b in date kovach associates kovach offered to purchase approximately acres of trust property located north of i-459 and west of highway the offer was for dollar_figure per acre but was subject_to numerous contingencies in date the parties entered into a purchase and sale agreement involving of the acres at dollar_figure per acre this agreement was expressly contingent on the receipt of a zoning change with respect to the subject property shortly thereafter held on behalf of kovach filed a request to have the subject property rezoned to permit commercial office usage the rezoning request was denied on date the contractual agreement between the parties was never consummated as a result of the denial of the rezoning request commencing in held and dudley received several offers to purchase parcel b in john runnion runnion made an offer to purchase parcel b at a price of dollar_figure per square foot or dollar_figure this offer was rejected by held as not being reflective of the property’s fair_market_value also sometime during the early 1980's institutional investment corp sought to purchase parcel b for dollar_figure this offer which was subject_to numerous conditions was never consummated in date held entered into an agreement with an unidentified realty company with respect to the sale of parcel b this agreement called for the purchase of parcel b at a price of dollar_figure per acre or a total of approximately dollar_figure nothing further developed from this offer in date lincoln property co lincoln sought an option to purchase a portion of the trust property for dollar_figure subject_to a feasibility study this offer was denied lincoln also sought to form a partnership with the trust to develop parcel b the proposal which was subject_to numerous contingencies called for the contribution of parcel b to the partnership at a value of dollar_figure this proposal was denied following the denial of the partnership proposal lincoln and held continued to negotiate with regard to parcel b in date lincoln and the trustees entered into an agreement for lincoln to purchase parcel b at a price of dollar_figure per net usable square foot or approximately dollar_figure million the agreement also involved a partnership affiliation between lincoln and the trust lincoln possessed the right to terminate the agreement on feasibility grounds if it so desired in date citing concerns with how modifications to highway might affect accessibility lincoln terminated the agreement sometime prior to date the trustees declined an offer to purchase parcel b at a price of dollar_figure per foot or approximately dollar_figure the remaining terms and other conditions of this offer are unknown on date held wrote a letter to jeffrey bayer bayer a listing agent regarding past discussions involving parcel b this letter informed bayer that held was willing to consider an offer for the purchase of parcel b that would net dollar_figure nothing further developed as a result of this letter in held negotiated with midland title security midland for the sale of parcel b for dollar_figure the property was to be used as a gas station and convenience store midland purchased an option to purchase parcel b in date in date midland purchased an extension of the option acquired in date the option which contained numerous contingencies was permitted to lapse by midland on date respondent's appraisal reports during the special administration of decedent's_estate two appraisals of parcels a and b were conducted these appraisals were conducted by dilmore and young both professional real_estate appraisers with noteworthy credentials dilmore and young were unaffiliated with each other at the time the appraisals were performed and neither collaborated with the other while conducting his appraisal a dilmore's appraisal in response to a request by agee dilmore reported the results of his appraisal on date dilmore's results are presented in what he refers to as a letter appraisal a letter appraisal is an informal presentation of the appraisal results in dilmore's professional judgment the brevity of a letter appraisal was appropriate under the circumstances as he was under the impression that the use of the appraisal was to be limited to private matters involving the parties related to decedent's_estate in the cover letter to agee dilmore explains that consistent with agee's request the report is in abbreviated form and that data supporting the valuations presented are maintained in dilmore's file in his appraisal report dilmore conducted a comparable sales analysis using real_property sales each of the comparable sales used in dilmore's analysis involved the sale of a commercial property which preceded decedent's date-of-death dilmore's report is based upon his conclusion that the highest_and_best_use of the trust property as of the valuation_date was commercial and that the zoning of both parcels could be changed from residential to commercial in his appraisal dilmore made adjustments to the comparable sales properties to account for the relative desirability of location topography accessibility shape and size an adjustment was also made to account for the year_of_sale these adjustments were made with respect to parcel b only once the value of parcel b was determined dilmore used parcel b as the sole base property in determining the value of parcel a the results of dilmore's analysis can be summarized as follows fmv of decedent’s parcel fmv of parcel interest fmv per acre a b dollar_figure big_number dollar_figure big_number dollar_figure big_number b young's appraisal young furnished the results of his appraisal to agee on date unlike the letter appraisal prepared by dilmore young prepared a lengthy formal report young conducted a highest_and_best_use analysis and concluded that the highest_and_best_use of both parcels of trust property was commercial in nature young performed a comparable sales analysis using six real_property sales all of which preceded the date of decedent's death the properties used by young were among the properties used by dilmore in his appraisal each comparable sale property used by young consisted of commercial property and was located in the vicinity of highway and both parcels of trust property in arriving at his conclusions young's analysis involved making adjustments to the comparable sale properties for numerous factors including location frontage influence corner influence zoning and utilities the comparable sale properties were also adjusted to account for the date upon which the comparable sale occurred and the physical characteristics of the land involved the results of young's analysis can be summarized as follows fmv of decedent’s parcel interest fmv of parcel fmv per acre a b dollar_figure big_number dollar_figure big_number dollar_figure big_number petitioner’s appraisal reports petitioner bases its argument on the results of appraisal reports prepared by two experts hearn and lonnie tidwell tidwell like dilmore and young hearn and tidwell are professional appraisers with respectable credentials the hearn report provided the basis for the amended_return while the tidwell report was prepared approximately years thereafter a hearn's appraisal hearn provided its valuation report of parcels a and b to dudley on date hearn conducted an individual comparable sales analysis with respect to both parcels of trust property both individual analyses involved the use of five comparable sales neither analysis involved the use of a comparable sale used in the other analysis hearn concluded that the highest_and_best_use of parcel a at the time of decedent's death was residential in nature each comparable sale hearn used with respect to parcel a had a residential zoning classification with respect to parcel b hearn concluded that its highest_and_best_use was commercial in nature the properties used by hearn with respect to parcel b had office and commercial zoning classifications all comparable_property sales used by hearn involved the sale of real_estate located in the general vicinity of the trust property hearn's conclusions as to the values of parcels a and b were made subject_to each parcel’s obtaining access to a sanitary sewer system hearn's conclusion with respect to parcel b was further contingent on that parcel’s being accessible to development and able to support improvements hearn's appraisal involved making numerous adjustments to the comparable_property sales adjustments were made for date of sale location market utilities and size the results of hearn's analysis can be summarized as follows fmv of decedent’s parcel interest fmv of parcel fmv per acre a b dollar_figure dollar_figure big_number big_number dollar_figure big_number these results were used in the completion of the amended_return b tidwell's appraisal in date years after the amended_return was filed by holman and spraggins tidwell responded to an earlier request by dudley to conduct an appraisal of parcels a and b tidwell presented an extensive analysis of both parcels consistent with standard appraisal techniques tidwell conducted a highest_and_best_use analysis of both parcels a and b in his judgment tidwell concluded that the highest_and_best_use of parcel a at the time of decedent's death was residential in nature in reaching his conclusion tidwell focused on the topography of parcel a his report explains that the rough topography throughout parcel a would require extensive site preparation and that such preparation would likely be hindered by the presence of the developed bell property in his report tidwell admits that commercial use would be desirable for parcel a but he explains that its topography made such use infeasible tidwell also explains in his report that parcel a's limited access to highway and its existing residential zoning classification led him to conclude that parcel a's highest_and_best_use was residential in nature tidwell concluded that the highest_and_best_use of parcel b at the time of decedent's death was commercial in nature in support of this conclusion tidwell's report explains that the frontage of parcel b along highway helps to make it suitable for engaging in a commercial undertaking tidwell's report continues by noting that parcel b is not well suited for residential use because of its exposure to traffic noise tidwell performed a comparable sales analysis with respect to both parcels a and b with respect to parcel a tidwell used four comparable sales of real_estate properties located in the general vicinity of parcel a each comparable_property used had a residential zoning classification adjustments were made in order to account for the date of sale location size and utility the adjustment for utility accounted for numerous factors including topography shape availability of utilities and site development estimates tidwell's comparable sales analysis for parcel b also involved four real_estate sales of properties located in the general vicinity of the subject property all four properties had a commercial zoning classification and similar adjustments were made to account for the variables noted above with respect to parcel a the results of tidwell's appraisal can be summarized as follows fmv of decedent’s parcel interest fmv of parcel fmv per acre a b dollar_figure dollar_figure big_number big_number dollar_figure big_number schoel engineering study on date the walter schoel engineering co inc schoel provided holman's attorney with a brief report schoel report regarding parcel a the schoel report was in response to a request that schoel evaluate the physical characteristics of parcel a the objective of the schoel report was to identify the development potential of the parcel schoel is an organization consisting of numerous engineers land surveyors and hydrologists as part of its business schoel advises interested parties of the feasibility of development plans for specified real_estate it conducts evaluations of subject properties and identifies restraints and obstacles associated with such properties in light of existing development plans the evaluation process involves the consideration of numerous criteria including zoning classification utility availability accessibility topography soil conditions and development costs the schoel report states that the general location of parcel a is favorable but the parcel suffers due to its limited accessibility the report all but dismisses the value of the approximately feet of frontage parcel a has to highway and concludes that access to parcel a would likely be limited to that which could be achieved from cahaba river road the schoel report characterizes the topography and soil conditions of parcel a as extreme and likely to result in significant development costs the findings of the schoel report indicate however that parcel a was benefited by the availability of utilities including gas electricity and water the sole exception involved sewer access and the report indicates that further study would be necessary in order to obtain a more definite opinion in that regard the schoel report also states that a serious drainage condition exists on parcel a as a result of runoff from the bell property according to the report this condition has the potential of inflicting a severe financial burden on plans to develop the parcel the schoel report also briefly addresses the shape of parcel a and its zoning classification with regard to its shape the report describes parcel a as essentially two distinct parcels because of the location of the bell property as to the zoning of parcel a the schoel report generally concludes that a change in the zoning classification of that portion of parcel a without the corporate limits of the city of birmingham from residential to commercial would be difficult opinion both parties introduced appraisal reports compiled by qualified appraisers each of whom was familiar with property values in the vicinity of birmingham alabama such expert opinion evidence is admissible if it will assist the trier of fact to understand evidence that will determine the fact in issue see fed r evid we must weigh expert opinion evidence in light of the demonstrated qualifications of the expert and all other credible_evidence 85_tc_469 however we are not bound by the opinion of any expert witness when that opinion is contrary to our judgment 94_tc_193 while we may choose to accept the opinion of one expert in its entirety 74_tc_441 we may also be selective in the use of any portion of such an opinion 86_tc_547 appraisal reports all four expert appraisers used the comparable sales_method in arriving at values for the property the comparable sales_method functions by locating properties as physically similar as possible to the subject property which have been sold on the open market in noncollusive nonforced sales for cash or cash_equivalent within a reasonable_time of the date for which a value of the subject property is desired once these properties are located those features of the subject property that are most pertinent to its value are compared to those same features on the comparable properties since no two sales and no two properties can be identical the value of those features of the comparable properties which are relevant to the value of the subject property are adjusted until they are of a quality equivalent to those of the subject property this court has found the comparable sales valuation method to be a reasonable one and has used it in the past see 98_tc_554 72_tc_1 the parties have gone to great lengths in their attempts to discredit the validity and usefulness of the appraisal reports relied upon by their opponents petitioner in particular adamantly maintains that the dilmore report is devoid of utility because of its brevity we disagree the brevity of the dilmore report was intentional the report was prepared in response to a request by an attorney representing rivers in the estate proceedings the purpose underlying the request was simply to aid rivers in the performance of her obligations as special administratrix ad colligendum dilmore testified that in his professional opinion the report was appropriate for its intended purpose and consistent with guidelines established by the american institute of real_estate appraisers airea dilmore further testified that he would not have agreed to prepare a letter report had he known that the report was to be used in a trial instead dilmore further testified he would have prepared a formal report or none at all although their conclusions differ considerably there is little contrast in the substance of the reports advanced by either party the lengthier reports contain collateral information that while perhaps helpful and informative to clients is of little value to a fact finder we do not think that the presence or absence of this collateral information should be considered as either benefiting or hindering respondent's reliance upon such documents in reaching her determinations we therefore accept the dilmore report as we accept each of the remaining three cognizant of its original purpose we decline to address in any significant detail any of the further attempts by either party to discredit the appraisal reports presented by the party’s opponent we recognize and accept that tidwell hearn young and dilmore are each experts in their profession of real_estate appraising but we further recognize that reasonable experts specializing in the same profession often disagree it is to such disagreement that we attribute any differences in substance style and quality among the appraisal reports presented by each party property valuation property includable in a decedent's gross_estate is generally reported at its fair_market_value on the date of the decedent's death sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 658_f2d_999 5th cir frazee v commissioner supra pincite sec_20_2031-1 estate_tax regs the determination of value is to be made as of the valuation_date and knowledge of unforeseeable future events that may have 1unless otherwise indicated all section references are to the internal_revenue_code in effect at the date of the decedent’s death and all rule references are to the tax_court rules_of_practice and procedure affected the value cannot be considered 88_tc_38 sec_20_2031-1 estate_tax regs as we noted in 88_tc_1197 valuation is not an exact science rather the issue is factually based and requires a consideration of the particular facts of each case respondent's determinations of value however are benefited by a presumption of correctness and petitioner is burdened with the task of refuting such presumption rule a we have compared the substance and reasoning of each appraisal report as well as the testimony presented at trial by the appraisers and although we find respondent's argument generally superior we find that petitioner has successfully established that respondent's determinations with respect to both parcels of trust property are deserving of adjustment it is a fundamental principle of valuation that the fair_market_value of property must reflect its highest_and_best_use see 87_tc_389 accordingly our discussion proceeds with an analysis of the highest_and_best_use of each parcel at issue highest_and_best_use property should be valued to reflect the highest_and_best_use of the property on the date of the valuation frazee v commissioner supra stanley works subs v commissioner supra pincite in determining the highest_and_best_use and in turn the fair_market_value of property the realistic objective potential uses control the valuation process stanley works subs v commissioner supra pincite the highest_and_best_use of property is the reasonable and probable use that supports the highest present_value 87_tc_892 to determine what uses are reasonable and probable we focus on the highest and most profitable use for which the property is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 the fair_market_value of property is not governed by whether the owner has actually put the property to its highest_and_best_use nor whether he or she ever intends to do so stanley works subs v commissioner supra pincite each expert dilmore young tidwell and hearn being certified by the airea recognizes and accepts airea's definition of highest_and_best_use that definition is as follows the reasonably probable and legal use of vacant land or an improved property which is physically possible appropriately supported financially feasible and that results in the highest value the four criteria the highest_and_best_use must meet are legal permissibility physical possibility financial feasibility and maximum profitability american institute of real_estate appraisers the dictionary of real_estate appraisal 2d ed while the guidelines of the airea may control the profession to which these witnesses belong that entity's guidelines are not binding on this court we recognize however that the definition of highest_and_best_use set forth immediately above is consistent with the principles of 98_tc_554 symington v commissioner supra and stanley works subs v commissioner supra a parcel a young and dilmore both concluded that the highest_and_best_use of parcel a on the date of decedent's death was commercial in nature tidwell and hearn on the other hand disagreed and concluded that as of the date of decedent's death the highest_and_best_use of parcel a was residential in nature the classification as either commercial or residential is significant because such classification is directly related to the appraisal value of the property more specifically with other factors remaining constant the value of commercial real_estate generally exceeds the value of residential real_estate respondent's determinations rely upon the young and dilmore conclusions while petitioner’s argument is based upon the tidwell and hearn conclusions much of the present dispute involves the zoning classification of parcel a as of the valuation_date as of the date of decedent's death date roughly half of parcel a was within the city limits of the city of birmingham alabama the remaining portion of parcel a was located outside the corporate limits of the city and in jefferson county alabama despite this division however the entire parcel had an r-1 residential zoning classification the reports prepared by young and dilmore are based upon the belief of each that it was reasonable to expect that the zoning classification of the parcel could be changed from residential to commercial with relatively little difficulty the tidwell and hearn reports on the other hand are premised on their opinions that such a change in the zoning classification of parcel a would have been difficult and unlikely respondent maintains as a threshold matter that the location of parcel a speaks for itself that is respondent contends that the proximity of parcel a to the intersection of i-459 and highway is sufficient to establish that highest_and_best_use of the parcel could not be residential we do not think that location alone can be held to be determinative rather we think that location is merely a factor among the many factors to be considered respondent also argues that at the time young and dilmore were appraising the trust property the area in the vicinity of such property was undergoing an obvious trend toward commercial development respondent maintains that this trend supports the conclusions reached by young and dilmore regarding the likelihood of a rezoning there appears to be much validity to this assertion the record contains testimony involving the area in the vicinity of the intersection of highway and i-459 the record also contains a significant amount of evidence involving the area south of the intersection of highway and i-459 this corridor has indeed undergone significant commercial development over the years most notably in this regard was the development of the bell property which is contiguous to parcel a and the large colonnade complex located immediately across i-459 from parcel a respondent recognizes that the vast majority of this commercial development has occurred south of i- but she points out that there are pockets of commercially developed land to the north of the i-459 intersection with highway as well it is respondent's contention that the commercial development so obviously apparent south of i-459 was continuing its northerly progression and that it was upon such conspicuous progression that young and hearn based their conclusions in support of this assertion respondent points to changes in the zoning classification of numerous parcels of real_estate located north of the intersection of i-459 and highway that have occurred since decedent's death respondent places particular emphasis on several of these changes which occurred within a year of decedent's death respondent also cites the findings of smyer and scotch as support for her conclusion that young and dilmore correctly concluded that the highest_and_best_use of parcel a was commercial in nature smyer and scotch two unaffiliated appraisers were hired by held and dudley in to value the land condemned by the state of alabama for the purpose of constructing i-459 smyer concluded that the highest_and_best_use of the property condemned for such purpose was commercial scotch's extremely brief report did not address the concept of highest_and_best_use however it involved an analysis of comparable real_estate sales in which he used only commercial property sales respondent contends that petitioner is applying the concept of highest_and_best_use selectively so as to maximize the benefits of its application petitioner disagrees with respondent and contends that hearn and tidwell were correct in concluding that as of the valuation_date it would have been difficult if not unlikely to have the residential zoning classification of parcel a changed to a commercial classification petitioner advances several arguments in support of its contention that a change in the zoning of parcel a was unlikely on brief petitioner explains that parcel a is in the middle of a residential community petitioner contends that hearn's and tidwell's conclusions that a commercial rezoning was unlikely were supported by the contractual agreement between the jefferson county zoning commission zoning commission and bell prohibiting bell from constructing a road connecting its property to cahaba river road petitioner maintains that this agreement reflected the desire of the zoning commission to insulate the residential property west of cahaba river road from what was referred to as creeping commercialism petitioner further argues in favor of the conclusions by hearn and tidwell that a commercial rezoning was unlikely by pointing to a zoning dispute involving a nearby church the dispute arose when officials from the church proposed to construct a church in an area with an existing residential zoning classification the county zoning commission denied the requested change citing an unacceptable increase in traffic within the residential area surrounding the proposed location as the basis for its denial the church officials ultimately prevailed however when a state court reversed the zoning commission and ordered a rezoning petitioner argues that this dispute clearly indicated that the zoning commission was generally inclined to deny rezoning requests involving land in the vicinity of parcel a accordingly petitioner contends hearn and tidwell were both justified in reaching their conclusions with regard to the zoning of parcel a petitioner further argues in support of the conclusions advanced by hearn and tidwell by pointing to what it refers to as a 200-foot buffer zone extending the length of parcel a along cahaba river road which was created when the city of birmingham partially annexed parcel a in petitioner contends that the existence of this buffer zone which remained under the control of the county zoning commission in effect served to make any likely commercial rezoning of the portion of parcel a within the corporate limits of the city of birmingham irrelevant because the county zoning commission would deny commercial access from cahaba river road through the zone the effect petitioner suggests is indistinguishable from the contractual agreement between the county zoning commission and bell preventing bell from constructing a road connecting its property to cahaba river road the mere fact that the current zoning restrictions of a parcel of real_estate do not permit a particular use does not necessarily preclude a consideration of the unpermitted use when conducting a highest_and_best_use analysis frazee v commissioner t c pincite when there is a reasonable probability that the zoning regulations will change within the near future such change can be considered in the determination of value id citing investors funding corp v bloor 592_f2d_134 2d cir estate of pattison v commissioner t c memo for example in estate of wolfe v commissioner a memorandum opinion of this court dated date the status of a rezoning was on appeal on the date of valuation we noted that while the property could not properly be valued as though the rezoning had already been completed the fact that a change in zoning was in prospect was an element deserving of consideration in the process of determining value id we have little doubt that there existed at the time of decedent's death a reasonable probability that parcel a could be rezoned from residential to commercial in fact considering the facts and circumstances involved in this case we think that such rezoning was quite likely the facts generally illustrate that the highway corridor in the vicinity of i-459 was undergoing a northerly progression of commercial development not only was this progression occurring at the time of decedent's death but it had been occurring for many years prior to his death this is clearly evident from a series of events and transactions dating back to at least a reading of the smyer and scotch appraisal reports both of which are dated date suggests as much in particular in support for concluding that the highest_and_best_use of the property condemned for the purposes of constructing i-459 was commercial smyer explains in his report that the corridor south of the condemned property has shown phenomenal development with substantial improvements being constructed prior to the condemnation petitioner concedes the existence of this growth and development but maintains that the progression ceased with the construction of i-459 however the development of the bell property in the early 1980's is an indication to the contrary with the development of the bell property came the presence of a large commercial operation north of i-459 on real_estate once zoned residential petitioner however considers the presence of the bell property to be an exception to its underlying argument that the progression of commercial development stopped at i-459 and points to the contractual restriction prohibiting bell from accessing its property from cahaba river road as evidence petitioner maintains that such a restriction indicates the zoning commission's desire to insulate the area west of cahaba river road from commercial growth and development this may very well be the case but the existence of the restriction also suggests that the zoning commission is willing to negotiate the issue of rezoning as a result we decline to construe the restriction which is obviously the product of good-faith negotiation as strictly as petitioner suggests another indication of the trend toward commercializing the area north of i-459 is that several investors and developers were interested in parcels a and b although none of the offers or options to purchase evolved into a sale none of them were made or acquired with the expectation of developing the underlying property for residential purposes rather the investors and developers expressing interest in such properties all did so with plans to develop commercially the offer by runnion in was made with an office development project in mind the offer made by institutional investment corp for the purchase of parcel b was made with the objective of constructing commercial buildings the agreement between lincoln and the trustees to enter into a partnership arrangement also involved plans to develop property north of i-459 commercially perhaps the most conspicuous indication that the commercialization of the highway corridor was continuing north of i-459 and that a reasonable probability existed that parcel a could be rezoned was the annexation of roughly one-half of parcel a and all of parcel b by the city of birmingham in the purpose of this annexation was to expand the city's tax_base by increasing the number of commercial properties within its corporate limits it seems to us that the natural consequence of this unilateral expansion was an inevitable rezoning as to why the city of birmingham did not rezone the annexed properties concurrently with the annexation remains unclear but the fact that the annexation occurred with such rezoning in mind is evident petitioner attempts to detract from this seemingly unambiguous indication of the commercial progression north of i- by pointing to the so-called buffer zone separating that portion of parcel a annexed by the city of birmingham from cahaba river road petitioner contends that the existence of the buffer zone effectively operates in a manner much the same as the restriction bell contractually agreed to with regard to gaining access to cahaba river road to the extent that petitioner’s contention may be accurate we need only refer to our discussion above pertaining to the bell restriction however we think the existence of this so-called buffer zone is markedly different from the restriction placed on the bell property there is no evidence in the record suggesting that county zoning commission officials or any other county officials for that matter had any involvement regarding the creation of this buffer zone moreover the record lacks conclusive evidence concerning the reason the annexation stopped where it did petitioner’s speculation with regard to the purpose and effect of the buffer zone may indeed be plausible but it is speculation nonetheless in recognition of this series of events we conclude that at the time of decedent's death there existed numerous indications that the highway corridor was experiencing a northerly progression of commercial development and that such progression was extending beyond i-459 we further conclude that parcel a was within the parameters of this expansion as of the valuation_date accordingly we conclude that there was a reasonable probability that parcel a could likely be rezoned to a commercial classification within a relatively short_period of time following decedent's death see frazee v commissioner t c pincite to a lesser extent the current dispute involves the accessibility of parcel a respondent recognizes that parcel a suffers from an accessibility standpoint respondent maintains however that the extent of the accessibility problem is not significant enough to warrant a finding that its highest_and_best_use is not commercial in nature petitioner disagrees and contends that parcel a was so inaccessible as to preclude commercial development accordingly petitioner contends that tidwell and hearn correctly concluded that the highest_and_best_use of parcel a was residential in nature there is little question that parcel a has only limited access to highway we do not think however that this is sufficient as petitioner generally suggests to conclude that the highest_and_best_use of parcel a is not commercial although the feet of highway frontage parcel a does have would likely require substantial modification to facilitate accessibility the accompanying costs could be accounted for in the valuation process even if as one of petitioner’s witnesses claimed regulations promulgated by the state highway commission may prevent or restrict such access due to the proximity of this frontage to the entrance of the bell property cahaba river road provides a means of alternative access to parcel a in fact such latter access might be preferable for commercial development in any event the extent to which parcel a is less attractive from a commercial development perspective due to the lack of convenient access to highway can be sufficiently accounted for in the process of value estimation and should not be construed as denuding the parcel of commercial utility we are unwilling to accept petitioner’s contention that the so-called buffer zone separating cahaba river road from that portion of parcel a annexed by the city of birmingham in imposed an absolute barrier to the accessibility of parcel a from cahaba river road at best the record establishes only that a prospective commercial developer would experience friction in attempting a rezoning accordingly the asserted difficulties in gaining access to parcel a do not persuade us that the highest_and_best_use of the parcel is other than commercial in nature other factors involved in this dispute with respect to parcel a include its size shape available utilities and topography perhaps the most significant of these factors involves the topography of parcel a this court accompanied by counsel for both parties conducted a viewing of parcel a petitioner contends that the steep slopes and extensive rock throughout the parcel effectively preclude development of the parcel commercially for profit respondent on the other hand recognizes that the slopes and rock impose barriers to commercial development but contends that such barriers do not make commercial development physically impossible considering our viewing of the property we are inclined to agree with respondent we recognize that the terrain of parcel a may in fact prevent various types of commercial development projects but we are not persuaded by petitioner’s argument that parcel a cannot be developed commercially for profit under any circumstance instead we think the development costs elaborated upon by many of petitioner’s experts can and should be accounted for during the valuation process petitioner also cites the irregular shape and size of parcel a as contributing to its conclusion that its highest_and_best_use cannot be commercial in nature petitioner does not however advance a meaningful argument with respect to these two factors parcel a is indeed an awkwardly positioned large piece of real_estate however we fail to see how these factors lend material support to the conclusion reached by petitioner much of the testimony offered by petitioner through its witnesses involves the availability of utilities on parcel a in particular petitioner maintains that the establishment of sewer facilities to parcel a would likely be cost prohibitive considering the testimony by the several witnesses called by petitioner we can appreciate that parcel a suffers in this regard but this should not be considered unusual at issue is the development of a piece of undeveloped real_estate and it would seem that such development commonly occurs on real_estate lacking direct sewer facilities it seems odd that petitioner maintains that the lack of immediate sewer connections on parcel a presents an insurmountable hurdle with respect to commercial development while simultaneously contending that such an obstacle does not equally impair residential development in any event the extent to which parcel a is burdened by the lack of immediate sewer connections can be accounted for in valuing the parcel petitioner has expended an enormous effort in its attempt to convince this court that hearn and tidwell were both correct in concluding that the highest_and_best_use of parcel a was residential rather than commercial as of the date of decedent's death petitioner contends that respondent is transfixed on the concept of location and that she has failed to factor into her analysis the many characteristics of parcel a which detract from its utility petitioner’s argument suffers from at least one significant flaw just as respondent has placed considerable reliance on the location of parcel a contending that such location evinces its commercial qualities petitioner has relied to an equal extent in arguing that parcel a is located in a residential area we do not regard either argument as determinative we are convinced that the highest_and_best_use of parcel a as of the date of decedent's death was commercial in nature such use was reasonable and probable see symington v commissioner t c pincite considering the entire record with particular emphasis on the appraisal reports prepared by tidwell hearn young and dilmore we find that the conclusions reached by both dilmore and young relating to the highest_and_best_use of parcel a were realistic and objective under the circumstances of this case see stanley works subs v commissioner t c pincite b parcel b the parties are in agreement that the highest_and_best_use of parcel b as of the valuation_date was commercial in nature each of the four appraisers tidwell hearn young and dilmore concluded that a rezoning of parcel b from residential to commercial was reasonable and likely see symington v commissioner supra these appraisers however are not in agreement with respect to the way factors such as topography size shape accessibility visibility and available utilities influence the commercial utility of parcel b respondent maintains that these factors do not impair the use of parcel b in any significant manner petitioner disagrees and contends that such factors impose substantial limitations on plans to develop the parcel commercially for profit perhaps the most significant point of dispute involves the topography of parcel b parcel b consists of approximately acres of land prior to the construction of i-459 parcel b contained a large depression roughly acres in size as part of the plan to dispose_of excess earth and rock accumulated during the i-459 construction_project held agreed to accept as much of this excess accumulation as needed to bring the 4-acre depression to grade level petitioner maintains that the acres of filled area on parcel b constitute the only portion of that parcel suitable for any type of commercial development petitioner contends that the remaining acres consist of excessively steep sloping terrain with a substantial amount of exposed surface rock petitioner further contends that significant evidence exists which brings the integrity of the fill into question pointing to an engineering report prepared in that presents an analysis of the quality and characteristics of the fill petitioner contends that the variety of potential commercial development is limited considerably in light of the poor quality and inferior characteristics of the fill respondent disagrees with petitioner’s contention that only acres of the filled area on parcel b are sufficiently flat to permit development respondent contends that an additional acres are relatively flat and would support a variety of commercial development projects respondent also dismisses the findings of the engineering study with regard to the quality of the fill respondent contends that the restrictions and requirements necessary to build a foundation in the area of the fill would be of little difference from the restrictions and requirements otherwise necessary to construct foundations throughout the region this court accompanied by counsel for both parties viewed parcel b we agree with respondent that roughly acres are sufficiently flat we recognize that the engineering study expressed genuine concerns as to the quality of the fill but we further recognize that the testimony at trial with regard to the extent such quality might impair potential development was less than conclusive a legitimate concern was raised with regard to the depth and frequency of soil samples used in the analysis therefore the engineering study must be viewed accordingly the parties agree that parcel b lacks access to i-459 and has access to highway petitioner contends however that the limited amount of access to parcel b significantly burdens the property petitioner further argues that any benefit parcel b experienced due to its access to highway at the time of decedent's death must be discounted to account for pending plans by the state of alabama to modify highway such modification petitioner contends might eliminate access to highway altogether respondent replies to petitioner’s concern regarding future modification plans of highway by pointing to st clair county v bukacek so 2d ala respondent explains that st clair county would require the state of alabama to compensate the owner of parcel b if such modification resulted in denying that owner access to highway we agree with respondent at the time of decedent's death parcel b had the benefit of direct access to highway problems similar to those cited as besetting the accessibility of parcel a did not impair the accessibility of parcel b although the record is not entirely clear as to the approximate amount of highway frontage that existed on parcel b it contains sufficient evidence to conclude that ample usable frontage did in fact exist we recognize that pending plans to modify the existing highway raise legitimate concerns from a valuation standpoint but we are unconvinced that petitioner properly accounted for such concerns there is nothing in the record that suggests that plans to modify highway were anything more than mere speculation we agree with respondent that the st clair county case explains how any ill effects experienced by an owner of parcel b are to be dealt with if some future modification prevents that owner from accessing highway from parcel b petitioner also maintains that parcel b suffers from a lack of visibility from i-459 this lack of visibility petitioner contends is caused by a hill which petitioner refers to as a large ridge or mountain that separates parcel b from i-459 we cannot grant much weight to petitioner’s argument in this regard because even its own witnesses hearn and tidwell disagree as to the extent visibility is an issue both parties also consider the size shape and available utilities of parcel b but their arguments in that regard are essentially limited to a discussion concerning the lack of immediate sewer connections again the parties disagree extensively as to the effect on valuation caused by the lack of immediate sewer connections to parcel b petitioner contends that establishing sewer connections to parcel b would be cost prohibitive because doing so would require either boring or tunneling under highway or connecting to a sewer line located roughly mile to the north of parcel b respondent agrees with petitioner as to where sewer connections might be made however she contends that such connections would not be cost prohibitive the record is anything but conclusive with regard to the effect that a lack of immediate sewer connections has on the value of parcel b the testimony of several witnesses supports petitioner’s argument but evidence also exists in support of the contention advanced by respondent we agree with both parties that the highest_and_best_use of parcel b was commercial in nature at the time of decedent's death such use was both realistic and objective under the circumstances see stanley works subs v commissioner t c pincite additionally we are generally inclined to agree with respondent with regard to the extent that the several characteristics discussed above influence the commercial utility of parcel b while we recognize that petitioner’s argument on that score has some merit much of petitioner’s concern is exaggerated evidentiary value of the offers and options on brief petitioner advances a rather lengthy argument with respect to how this court should view respondent's introduction into evidence of several offers to buy and option contracts to purchase portions of the trust property we find this argument to be without merit it is clear that as a general_rule unaccepted offers have no more than limited probative weight in estimating value 191_us_341 294_f2d_808 5th cir indeed this general_rule has been held applicable to both offers and options see eg 414_f2d_1029 5th cir 355_f2d_807 5th cir 160_f2d_131 5th cir 155_f2d_93 5th cir the supreme court in sharp questioned the integrity of such evidence and stated that for a variety of reasons it often fails to provide a reliable reference for estimating the value of property sharp v united_states supra pincite however the rule in sharp was designed to serve specific purposes and was not meant to be enforced mechanically or without regard to the reasons for its existence 504_f2d_518 5th cir in any event we need not consider its application to the instant case as petitioner correctly asserts that there is no evidence in the record suggesting that any of the four appraisers tidwell hearn young and dilmore considered the offers or options to purchase in their estimation of the fair_market_value of either parcel although respondent advanced considerable argument with regard to how this court should interpret the contents of the offers and options we do not think it is necessary for us to rely upon such evidence in deciding the issues at hand the testimony at trial coupled with the four appraisal reports provides ample evidence to support our decision without consideration of the offers and options to purchase conclusion we have concluded that the appraisal reports presented by respondent correctly identify that the highest_and_best_use of both parcels was commercial in nature at the time of decedent's death however petitioner has raised many concerns with respect to each parcel having viewed both parcels and in light of the testimony contained in the voluminous record we believe that some of these concerns are credible accordingly we feel it necessary to adjust the fair_market_value of each parcel as determined by respondent with respect to parcel a our adjustment stems primarily from the topography of the terrain and the parcel’s limited accessibility to and from highway with respect to parcel b our adjustment stems principally from the parcel’s lack of proximity to sewer facilities and the questionable integrity of the fill taking into account the foregoing we hold that on date the fair_market_value of parcel a was dollar_figure million similarly we hold that the fair_market_value of parcel b was dollar_figure million on date consequently the fair_market_value of decedent's one-half interest on date was dollar_figure million in parcel a and dollar_figure in parcel b to reflect the foregoing decision will be entered under rule
